Citation Nr: 0202818	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  00-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a partial 
dislocation of the left sternoclavicular joint, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from October 1951 to 
September 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Residuals of a partial dislocation of the left 
sternoclavicular joint are currently manifested by no more 
than tenderness to palpation over the left shoulder area.


CONCLUSION OF LAW

Residuals of a partial dislocation of the left 
sternoclavicular joint are no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for chronic dislocation of the left 
sternoclavicular joint was granted in a December 1953 rating 
decision and a 20 percent evaluation was assigned.  In a June 
1960 decision, the Board confirmed the RO's decision to 
decrease the evaluation to a noncompensable rate.  In 
September 1998, the RO increased the evaluation to 10 
percent.  The instant appeal stems from a May 2000 rating 
decision that confirmed and continued a 10 percent 
evaluation.

There was a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  In this case, the RO advised the appellant in the 
Supplemental Statement of the Case and in the attached notice 
issued in November 2001 of the provisions of the newly 
enacted VCAA, and we hold that both the duty to notify and 
assist the appellant under the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the November 2001 VCAA notification letter, the May 2000 
rating decision, and the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for an 
increased rating.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records and records from 
the Social Security Administration were previously obtained 
and associated with the claims folder.  The appellant 
identified treatment exclusively at the VA Medical Center and 
this evidence was obtained by the RO, including treatment 
records for the entirety of the appeal period.  A hearing was 
conducted before the RO in October 2000 and a transcript 
associated with the claims folder.  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  Rather, in November 2001, 
the appellant responded to the VCAA notification letter and 
indicated that all of his records were at the VA Medical 
Center, and that he understood the evidence needed to 
substantiate his claim.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded a VA examination in April 2000 that specifically 
addressed the level of disability associated with service 
connected residuals of a dislocated left sternoclavicular 
joint.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA Medical Center records document that X-ray examination of 
the chest and both shoulders were reportedly normal in June 
1998.  The appellant was being treated for a diagnosis of 
degenerative joint disease in multiple joints.  X-ray 
examination of the chest in September 1999 was normal, and 
the bony structures were intact.

A VA examination was conducted in April 2000.  The appellant 
complained of pain in his left shoulder all of the time.  It 
was worse with weather changes.  He wrote with his right hand 
but indicated that he was left-handed and used his left hand 
quite a bit.  The old injury sometimes interfered with his 
activities.  He also complained of poor circulation in his 
hands and feet.  He disrobed without difficulty, and even 
took his tee shirt over his head without evidencing any 
particular discomfort.  Range of motion of both shoulders was 
full and free.  He had flexion to 160 degrees, extension to 
35 degrees, abduction to 90 degrees, and internal and 
external rotation to 30 degrees in each direction.  There was 
diffuse tenderness over the left shoulder on palpation.  
There was no evidence of muscular wasting.  X-ray examination 
of the left shoulder was normal.  The impression was of a 
normal left shoulder with an injury to the left shoulder by 
history.

X-ray examination of the left shoulder in September 2000 was 
normal.

The appellant testified before the RO in October 2000.  He 
had trouble lifting or carrying anything on the left side, 
and mostly used his right side.  He had tingling in his 
fingers and sometimes his hand went to sleep.  When the 
weather was cool it was worse.  He found it hurt his hand 
when he was trying to shine his shoes.  It hurt a little bit 
when he reached over his head.  He had pain that was from the 
left elbow up to the shoulder.  Sometimes the pain went up 
into his neck area.

Electromyography conducted in October 2000 revealed findings 
consistent with a left cervical radiculopathy at C6 and C7.  
Chronic denervation was suggested in a muscle supplied by the 
C6-C7 nerve root.  Involvement of the C8 and T1 nerve root 
was suggested.

VA Medical Center records dated in January 2001 documented 
complaints of neck pain with radicular pains in the left 
upper extremity.  The impression was degenerative joint 
disease and cervical radiculopathy.  Magnetic resonance 
imaging of the cervical spine in March 2001 revealed mild 
degenerative changes of the mid and lower levels of the 
cervical spine, most prominent at C5-6 and C3-4.

Service connected residuals of a dislocated left 
sternoclavicular joint have been evaluated under the criteria 
for rating for impairment of the clavicle or scapula.  
Dislocation of the clavicle or scapula is assigned a 20 
percent evaluation either the major or minor shoulder.  
Nonunion of the clavicle or scapula with loose movement is 
assigned a 20 percent evaluation for either the major or 
minor arm.  Nonunion of the clavicle or scapula without loose 
movement is assigned a 10 percent evaluation for either the 
major or minor arm.  Malunion of the clavicle or scapula is 
assigned a 10 percent evaluation for either the major or 
minor arm.  The disability may be rated on impairment of 
function of the contiguous part.  38 C.F.R. § 4.71a; 
Diagnostic Code 5203 (2001).  In this case, the contiguous 
part to the clavicle involved in the dislocation was the 
sternum.  In the absence of any evidence of impairment in the 
function of the sternum, no other diagnostic criteria are 
applicable.

It is noted at the onset that service connection was 
established based on inservice records that documented an 
incomplete left sternoclavicular dislocation during service.  
A report of X-ray examination in December 1987 revealed a 
mild residual deformity at the medial end of the left 
clavicle.  Service connection is not and has never been in 
effect for disability associated with the articulation 
between the clavicle and the shoulder joint, nor has service 
connection for a neck disability been established.

Our review of the evidence leads to the conclusion that the 
preponderance of the evidence is against a higher evaluation 
for service connected residuals of a partial dislocation of 
the left sternoclavicular joint.  Competent evidence that the 
clavicle is dislocated from the sternum has not been 
presented, rather there is X-ray evidence that the 
articulation is healed and intact.  This X-ray evidence and 
physical examination confirms also that nonunion is not 
present.  The appellant is currently in receipt of the 
maximum schedular evaluation for malunion of the clavicle.  
Accordingly, the preponderance of the evidence is against the 
claim.

We have considered whether there is a functional limitation 
that approximates the higher evaluation.  The appellant has 
reported painful movement and use of his left arm.  VA 
Medical Center treatment providers have attributed this to 
cervical radiculopathy associated with degenerative joint 
disease in the cervical spine, neither of which is service 
connected.  Less movement that normal has not been shown as 
range of motion was full and equal to the non-service 
connected shoulder on VA examination.  More movement than 
normal, weakened movement, excess fatigability, 
incoordination, or painful movement was not revealed on VA 
examination.  No functional limitation was shown, as he was 
able to remove his clothing, even over his head, without any 
apparent difficulty.  The left shoulder was painful to 
palpation, but this is contemplated in the currently assigned 
compensable evaluation.  We have considered the appellant's 
testimony and his assertion that his disability is worse.  
However, we accord a higher degree of probative value to the 
objective medical evidence of record.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluation for residuals of a 
partial dislocation of the left sternoclavicular joint is 
adequate as the case does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  The 
assignment of a compensable evaluation is recognition of a 
level of interference with employment.  However, competent, 
objective evidence of marked inference with employment or 
frequent periods of hospitalization has not been shown.  
Rather, no hospitalization due to residuals of a partial 
dislocation of the left sternoclavicular joint is documented 
and the appellant is retired.  Social Security Administration 
records revealed that the appellant stopped work due to non-
service connected causes.


ORDER

An increased rating for residuals of a partial dislocation of 
the left sternoclavicular joint is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

